 Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 1 of 31 PageID: 1




Phillips & Paolicelli, LLP                  Szaferman Lakind Blumstein & Blader, P.C.
747 3rd Avenue, 6'h Floor                   101 Grovers Mill Road, Suite 200
NewYork,NewYork, 10017                      Lawrenceville, New Jersey 08534
Phone: 212-J88-5100; Fax 212-388-5200       Phone: 609-275-0400; Fax: 609-275-4511
Attorneys for Plaintiffs                    Attorneys for Plaintiffs
By: Steven Phillips, Esq.                   By: Arnold Lakind, Esq.
     Victoria Phillips, Esq.                     Robert Lytle, Esq.
     Melissa Stewart, Esq.
     (Pro Hac Vice Motion
     to be Submitted)

Cooney & Conway
120 N. Lasalle Street, Suite 3000
Chicago, Illinois 60602
Phone: 312-236-6166; Fax 312-236-3029
Attorneys for Plaintiffs
By: Kevin Cooney, Esq. (Pm Hac Vice
     Motion to be Submitted)

                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

                                        i
 THERESA SLUSSER AND WILLIAM            i
 SLUSSER AS PARENTS AND                 i
 NATURAL GUARDIAN OF                        CIVIL ACTION NO.
 ALEXANDER SLUSSER,

            Plaintiffs,

 vs.
                                               COMPLAINT AND JURY DEMAND
 SOLVAY .SPECIALTY POLYMERS,
 USA, LLC; SOLVAY SOLEXIS, INC.;
 ARKEMA, INC.; E.I. DUPONT DE
 NEMOURS & COMPANY; THE
 CHEMOURS COMPANY; THE
 CHEMOURS COMPANY FC, LLC;
 THE 3M COMPANY; AND JOHN
 DOE ENTITIES #1-1 0,

            Defendants.




5027241.1
 Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 2 of 31 PageID: 2




        Now comes Plaintiffs, THERESA SLUSSER AND WILLIAM SLUSSER, individually,

and as Parents and Natural Guardians of ALEXANDER SLUSSER (collectively "Plaintiffs"), by

and through their undersigned counsel, and for their Complaint against Defendants, SOLVAY

SPECIALITY POLYMERS, USA, LLC, SOLVAY SOLEXIS, INC., ARKEMA, INC., E.I.DU

PONT DE NEMOURS & COMPANY, THE CHEMORSCOMPANY, THE CHEMORS

COMPANY FC, LLC, THE 3M COMPANY, and JOHN DOE ENTITIES #1-10 (collectively

"Defendants"),. allege as follows:

                                     NATURE OF THE ACTION

        I.     This is a civil action brought by Theresa Slusser and WiUiam Slusser on behalf of

Alexander Slusser, as the Parents and Natural Guardians of Plaintiff Alexander Slusser, and for

damages sustained and that will be sustained by Theresa and William Slusser as a consequence

of injuries to Alexander Slusser.

        2.     Plaintiff Alexander Slusser suffers from profound and permanent personal injuries

including:

        a.     Brain damage;

        b.     Attention-Deficit/Hyperactivity Disorder;

        c.     Cognitive Impairment;

        d.     Motor Deficits;

        e.     Inability to Live Unassisted;

        f.     Profound Mental Anguish; and

        g.     Loss of the ability1o enjoy life's pleasures.




5027241.1
 Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 3 of 31 PageID: 3




        3.     Those injuries were foreseeably caused by Defendants' misconduct, including

their intentional manufacturing, use, discharge, and/or disposal of toxic and dangerous chemicals

including but not limited to poly- and perfluoroalkyl substances ("PFAS"), rfor instance

perfluorononanoic acid ("PFNA"), perfluorooctanoic acid ("PFOA"), and

perfluorooctanesulfonic acid ("PFOS"), as well as their replacement compounds, including but

not limited to "GenX"].

        4.      As a consequence of Defendants' intentional, knowing, reckless, grossly

negligent, and- negligent acts and omissions described herein, resulting in the contamination of

the water, air, and soil, including but not limited to Plaintiffs'- water supply, Plaintiffs Theresa

Slusser and William Slusser, as the Parents and Natural Guardian of Plaintiff Alexander Slusser,

seek to recover compensatory and punitive damages as a consequence of the personal injuries

suffered by Alexander Slusser as well as for damages sustained and that will be sustained by

Theresa and William Slusser as a consequence of injuries to Alexander Slusser.

                                              PARTIES

        5.      Plaintiff Alexander Slusser is an adult-citizen of the State ofNew Jersey, born on

March 27, 1995, domiciled at 266 Pennsville-Pedricktown Road, Pedricktown, NJ 08067, where

he has Jived for the past 18 years with his Parents and Natural Guardians Theresa and William

Slusser, who are domiciled at the same address and are also citizens of the State of New Jersey.

Plaintiffs believe-that Alexander Slusser is a person in need of a Guardian ad Litem, and intend

to apply fm such an appointment. The parental Plaintiffs' individual claims relate to their

entitlement to recover damages by virtue ofderivative claims stemming from their son's

mJuries.




5027241.1
 Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 4 of 31 PageID: 4




        6.        Plaintiffs Theresa and William Slusser lived at 258 G Street, Carneys Point, NJ

from 1993 until 1996. Plaintiff Alexander Slusser lived at 258 G Carneys Point, NJ from his

birth until I 996.

        7.        Defendant Solvay Specialty Polymers, USA, LLC ("Solvay USA") is a

corporation duly organized under the Iaws.ofthe State of Delaware with its principal place of

business located in Houston, Texas. As a limited liability company Solvay USA's citizenship is

determined by the citizenship of each of its members. See, e.g., Zambelli Fireworks Mfg. Co. v.

Wood, 592 F.3d 412,418 (3d Cir. 2010). Upon information and belief based upon a search of

publicly available sources, Solvay USA's sole member is Ausimont Industries Inc.

("Ausimont"), a Delaware corporation. Ausimont is a holding company with no operations. Its

headquarters, president and one of its board members are based in Houston, Texas. Accordingly,

Ausimont's principal place of business is Houston, Texas. See, e.g., Hertz Corp. v. Friend, 559

U.S. 77, 92-93 (2010); Johnson v. Smithkline Beecham Corp., 724 F.3d 337, 347 (3d Cir. 2013).

Thus, Ausimont is a citizen of Delaware and Texas. Solvay USA, in turn, is also a citizen of

Delaware and Texas. Neither Solvay USA nor Ausimont are citizens of the same state as the

Plaintiffs.

        8.        Defendant Solvay Solexis, Inc. ("Solvay Solexis") is the predecessor of Solvay

USA and was a corporation duiy organized under the laws of the State of Delaware with its

principal place of business located in Houston, Texas.

        9.        Defendants Sohray USA and Solvay Solexis will collectively be referred

hereinafter as ~solvay".

            10.   Defendant Arkema, Inc. ("Arkema") is a Pennsylvania corporation with its

principal place of business at 2000 Market Street, Philadelphia, PA 19103.




5027241.1
 Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 5 of 31 PageID: 5




        11.       Defendant E.I. duPont de Nemours & Company ("DuPont") is a corporation duly

organized under the laws of the State of Delaware with its principal place of business located at

974 Centre Road, Wilmington, DE 19805.

        12.       Defendant The Chemours Company ("Chemours Co.") is a corporation duly

organized under tile laws of the State of Delaware with its principal-place of business located at

1007 Market Street, Wilmington, DE 19899.

        13.       Defendant The Chemours Company FC, LLC ("Chemours FC") is a corporation

duly organized under the laws of the State of Delaware with its principal place of business

located at 1007 Market Street, Wilmington, DE 19899. As a limited liability company, Chemors

FC's citizenship is determined by the citizenship of each of its members. See, e.g., Zambelli

Fireworks Mfg. Co. v. Wood, 592 F.3d 412,418 (3d Cir. 2010). Upon information and belief

based upon a search of publicly available sources, none ofChemors FC's members are citizens

of the same state as the Plaintiffs.

        14.       Defendants Chemours Co. and Chemours FC will collectively be referred

hereinafter as "Chemours".

        15.       Defendant The 3M Company ("3M") is a corporation duly organized under the

laws of the State of Minnesota with its principal place of business at 2501 Hudson Road,

Maplewood, MN 55144.

            16.   Defendants John Doe Entities #1-1 0 are fictitious names of corporations,

companies, partnerships, or other business entities or organizations whose identities cannot be

ascertained as of the filing of this Complaint, certain of which are successors to, predecessors or

alter egos of, or are otherwise related to, the identified defendants in this matter or which are

otherwise liable pursuant to the causes of action set forth herein.




5027241.1
 Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 6 of 31 PageID: 6




                                 JURISDICTION AND VENUE

        17.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 since none

of the Plaintiffs are domiciled in the same state as any Defendant and the amount in controversy

exceeds $75,000.

        18.    Venue is proper in this Court pursuant to 28 U.S.C. § 139l(b}(2) sinee a

substantial part of the events or omissions giving rise to the claim occurred in this district.

                                    STATEMENT OF FACTS

I.      Poly- and perfluoroalkyl Substances ("PFAS")

        19.     Plaintiff Alexander Slusser suffers from profound personal injuries described

above, all proximately caused by the Defendants' misconduct, including their intentional

manufacturing, use, discharge, and/or disposal of toxic and hazardous chemicals including, but

not limited to, poly- and perfluoroalkyl substances ("PFAS"), whose compounds include

perfluorononanoic acid ("PFNA"), perfluorooctanoic acid ("PFOA"), and

perfluorooctanesulfonic acid ("PFOS"), and their replacement compounds, including but not

limited to "GenX".

        20.     The United States Environmental Protection Agency ("EPA") has identified 3M

as the dominant global producer ofPFOA and related chemicals.

        21.     3M manufactures at least eighty~five (85%) percent of total worldwide volumes

ofPFOA and related chemicals.

        22.     Poly- and perfluoroalkyl substances ("PFAS") are man-made chemicals.

        23.     PFAS have been manufactured and used in the United States since the 1940s.

        24.     PFAS have fire-resistant properties.

        25.     PFAS act as oil, grease, and water repellants.




5027241.1
 Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 7 of 31 PageID: 7




        26.    .PFAS have been used to make many household products such as Teflon®, Gore-

Tex® Stainmaster®, Scotchgard®, and Tyvek®.

        27.    PFAS compounds are a substantial threat to the environment and human health.

        28.    Some PF AS have been classified as carcinogenic.

        29.    Studies report that PFAS exposure liave the capacity to cause testicular cancer,

kidney cancer, liver cancer, autoimmune disorders, endocrine disorders, developmental and

genetic defects to fetuses, developmental defects to breastfed babies, reduced vaccine response,

increased cholesterol, and increased liver enzymes.

        30.    PF.A:S compounds are resistant to degradation.

        31.    PF AS compounds persist indefinitely in the environment.

        32.    PFAS compounds bioaccumulate in living tissue.

        33.    People who consume PFAS via drinking water and are otherwise exposed

accumulate increasing concentrations of PFAS in their blood.

        34.    For decades, Defendants and their predecessors in interest have known (or should

have known) of the highly toxic characteristics of PFAS and other chemicals.

        35.    The New Jersey Department of Environmental Protection ("NJDEP") has devoted

and is continuing to expend substantial resources to identify and investigate the presence of

PFAS in New Jersey's environment, as well as monitor, treat, clean up, and/or remove PFAS in

impacted areas.

        36.    Chemicals including but not limited to "GenX" have been substituted by

Defendants in lieu of their PFAS chemicals.

        37.    These replacement chemicals are being inaccurately touted as short-chain and

having shorter half- lives.




5027241.1
 Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 8 of 31 PageID: 8




        38.    However, these replacement chemicals do not break down in the environment.

        39.    They have also been detected in drinking water, groundwater, and surface waters.

        40.    In 2009, EPA issued preliminary health advisory values for PFOA and PFOS in

drinking water of 400 parts per trillion ("ppt") and 200 ppt, respectively.

        41.    In 2016, EPA lowered its advisories for PFOA and PFOS to 70 ppt collectively

total in further recognition of their extreme danger at even the most miniscule doses.

        42.    In 2018 the United States Department of Health and Human Services, Agency for

Toxic Substances and Disease Registry ("ATSDR") released draft minimum risk levels (the

amount of a chemical a person can eat, drink, and breath each day without a detectable health

risk) of21 ppt for PFOA and PFNA, and 14 ppt for PFOS.

        43.    NJDEP has adopted a specific groundwater Quality Standard ("GWQS") of 10

ppt for PFNA and a Maximum Contaminant Level ("MCL") of 13 ppt.

        44.    NJDEP added PFNA to its List of Hazardous Substances on January 16, 2018.

        45.    On March 13,2019, the NJDEP established interim specific groundwater quality

criteria for PFOA and PFOS of 10 ppt.

        46.    NJDEP has proposed adding PFOA and PFOS to the List of Hazardous

Substances.

        47.    NJDEP also issued a Statewide PFAS Directive, Information Request and Notice

to Insurers against Defendant Solvay Specialty Polymers USA, LCC, Defendant Solvay Solexis,

Inc., Defendant E.I. duPont de Nemours & Company, Dowdupont, Inc ., Du!'ont Specialty

Products USA, LLC, Defendant The Chemours Company FC, LLC, Defendant The Chemours

Company, and Defendant The 3M Company "to notifY them that the Department believes them

to be responsible for the significant contamination of New Jersey's natural resources, including




5027241.1
 Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 9 of 31 PageID: 9




the air and waters of the State, with poly- and perfluoroalkyl substances ("PFAS") ... " which

encompass the air and water utilized by plaintiffs. Attached hereto as Exhibit A is a true and

correct copy of the NJDEP Directive.

II.     Solvay and Arkema's West Deptford Facility

        48.       Solvay has been the owner and operator of a manufacturing facility located at 10

Leonard Lane, West Deptford, NJ 08085 ("the West Deptford facility") from 1990 to present.

        49.       Before 1990, Arkema owned and operated the West Deptford facility.

        50.       Solvay manufactured polyvinylidene fluoride ("PVDF"), which is another PFAS

compound, at the West Deptford facility.

        51.       PVDF is a specialty plastic used in conjunction with lithium batteries, medical

and defense uses, semi-conductors,     OF   other instances when a higher level of purity is required.

        52.       On information and belief, Arkema manufactured PVDF and other high-

performance materials at the West Deptford facility prior to 1990.

        53.       Solvay's West Deptford facility was considered to have the second highest

capacity in the world for purposes of using Surflon S-11 to make PVDF, which is composed of

approximately 74% PFNA.

        54.       In connection with its operations, Solvay released vast amounts ofPFNA and

other toxins into the sunounding air, soil and water contaminating the site, off-site prope1iies

including Plaintiffs', and New Jersey's natural resources with the PFNA chemical.

            55.   At relevant times, Solvay also used sodium perfluorooctanoate (NaPPO) as a

surfactant atthe West Deptford Facility, which was supplied to it by 3M.

            56.   NaPPO degrades into PFOA.




5027241.1
Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 10 of 31 PageID: 10




          57.     As a result of its operations, Solvay released vast amounts ofPFOA into the

surrounding air, water and soil contaminating the site, off-site properties including Plaintiffs',

and New Jersey's natural resources with the PFOA chemical.

          58.     Prior to 1990, and at relevant times, as a result of their operations, Arkema

released massive amounts ofPFOA into the surrounding air, soil and water contaminating the

site, off-site properties including Plaintiffs', and New Jersey's natural resources with the PFOA

and other toxic chemicals.

III.        DuPont and Chemours' Chamber's Works Facility

            59.   For over a century, from 1891 to 2015, DuPont owned and operated Chambers

Works, 67 Canal Road and Route 130, located in Pennsville and Carneys Point Townships, New

Jersey.

            60.   DuPont produced, used, and discharged into the environment approximately 1,200

separate chemicals, pollutants, and other hazardous substances from the Chambers Works

facility.

            61.   PFOA was used at Chambers Works beginning in the late 1950s to, among other

things, manufacture fluoroelastomers, perfluoroelastomers and specialty fluoroelastomers used in

a variety o£consumer and other products for their chemical non-stick and heat-resistant

properties.

            62.   Telomers were used and manufactured at Chambers Works.

            63.   PFOA is a by- product of the telomer manufacturing process.

            64.   At relevant times 3M supplied DuPont with PFOA.




5027241.1
Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 11 of 31 PageID: 11




        65.    DuPont also accepted large quantities ofPFOA-containing waste from off-site

facilities and discharged this and other toxic waste along with wastewater from its on-site PFOA-

related processes through its wastewate<treatment plant.

        66.    As a result of its operations, for decades, DuPont released massive amounts of

PFOA as well as other PFAS, including PFNA, and other toxins from Chambers Works into the

surrounding air, water and soil, contaminating the site, off-site properties including Plaintiffs',

and New Jersey's naturalresources.

        67.    In 2015, DuPont transferred its Chambers Works facility to Chemours.

        68.    However, DuPont continued to operate at the !creation pursuant to an industrial

lease through which DuPont was the tenant and Chemours FC was the landlord.

        69.    Chemours accepted the transfer of DuPont's Chambers Works facility with the

knowledge that the site had been wrongfully contaminated with PFAS and other toxic

substances.

        70.    Chemours accepted the transfer of DuPont's Chambers Works facility with the

knowledge that it was discharging PF AS and other toxins into the surrounding air and water

contaminating off-site properties including Plaintiffs', and New Jersey's natural resources.

        71.     Sampling of-residential drinking water wells in the surrounding area revealed

contamination at least five miles away from the Chambers Works facility with a substantial

number of wells exceeding applicable screening criteria for concentrations ofPFOA, PFNA, or

PFOA and PFOS combined.

        72.    NJDEP has declared that: "DuPont has not been working in good faith to address

thecontan1ination it released into New Jersey's enviromnent. Instead, DuPont knowingly

concealed the true nature of the chemicals it discharged, while simultaneously moving forward




5027241.1
Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 12 of 31 PageID: 12




with a corporate reorganization that moved its 'performance chemicals' business (including its

PFAS-related product lines), the [Chambers Works facility] itself, and the associated liabilities to

Chemours [Co.] and Chemours FC and away from DuPont (and tens of billions of dollars of its

assets). DuPont has concealed from the Department and the community the extent and nature of

the environmental injuries its contarninants caused."

        73.      NJDEP also declared that "[b]oth DuPont and The 3M Company ("3M") put their

profits above the public health, safety, and the environment of New Jersey."

        74.      DuPont and 3M committed acts and omissions with respect to PFAS and other

toxins with actual malice and/or with a wanton and willful disregard of people who foreseeably

might be harmed by those acts or omissions.

        75.      This conduct was performed with greed and in callous disregard of the public

health as well as Plaintiffs' health and well-being, in order to maximize profit, avoid necessary

expense, to promote sales of their products and to reduce or eliminate their obligations to

otherwise remediate or prevent the discharge ofPFAS into the environment and Plaintiffs'

private wells.

IV.     Defendants' Contamination of Groundwater and-Drinking Water

        76.      For decades, Defendants knew or should have known of the severe and adverse

health and environmental effects and impacts ofPFAS and other toxins.

        77.      Despite that knowledge, Defendants continued to use PFAS and other toxins in

products and release them into the environment.

        78.      From as early as the 1970s, Defendant 3M knew that PFOA and PFOS and other

toxins were harmful to people and the environment based on its own studies.

        79.      Defendant 3M knew that PFAS and other toxins had the capacity to and

foreseeably would leach into groundwater and contaminate the environment.


5027241.1
Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 13 of 31 PageID: 13




        80.-   As early as 1960, an internal 3M memo admitted that its chemicals "[would]

eventually reach the water table and pollute domestic wells."

        81.    3M actively sought to suppress scientific research on the hazards associated with

PFAS products and other toxins.

        82.    3M intentionally mounted a campaign to control the scientific dialogue on the

exposure, analytical, fate, effects, human health, and environmental risks of its PFAS products

and other toxins.

        83.    At least one scientist funded by 3M reported his goal as "keep[ing] 'bad' papers

[regarding PFAS] out of the literature" because "in litigation situations" those articles "can be a

large obstacle to refute."

        84.    From studies of its own workers, Defendants DuPont knew that PFOA and other

chemicals were toxic to people.

        85.    Defendants DuPont knew that PFOA and other toxins were being discharged into

the environment.

        86.    Defendants Du!'ont failed to disclose the risks to regulators, the public or the

Plaintiffs.

        87.     In a 2003 report on Chambers Works, DuPont disclosed that PFOA was present in

groundwater throughout the facility and at the perimeter up to 46,000 ppt.

        88.     However, DuPont falsely characterized those results as showing "very low levels"

and-that "PFOA is being contained on-site by the site groundwater containment system."

        89.     Since at least 1991, Defendants Solvay.knew that it was discharging large

amounts ofPFNA and other toxins into the envirorunent from their West Deptford, New Jersey

facility located at 10 Leonard Lane, West Deptford, NJ 08086.




5027241.1
Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 14 of 31 PageID: 14




        90.    In 2006, the.NJDEP conducted its first statewide occurrence study of PFAS in

drinking water.

        91.    That study revealed that 65% of sampled drinking water sources had PFOA

compounds present, and 30% had PFOS compounds present.

        92.    In the samples tested, PFOA was detected up to 100 ppt, PFOS was detected up to

43 ppt, and PFNA was detected up to 96 ppt.

        93.    NJDEP sampled 992 private wells as of June 2018 for PFAS and detected the

following:

        a. PFOA in 427 wells (43%) with 284 of those weirs having levels ofPFOA exceeding

        the proposed MCL for PFOA; and

        b. PFOS in 304 wells (31 %) with 40 of those wells having levels ofPFOS exceeding the

        proposed MCL for PFOS.

        94.       400 of those sampled wells were sampled as part of the remedial investigation

emanating from Solvay's West Deptford facility.

        95.       Plaintiff Alexander Slusser and his parent and natural guardian Theresa Slusser

while pregnant with Plaintiff Alexander Slusser consumed, ingested, and otherwise was exposed

to high concentrations ofPFAS and other injurious substances due to Defendants' negligent,

careless, wrongful, reckless and/or intentional failure to take appropriate steps to prevent and/or

reduce the discharge of PFAS and other injurious substances into Plaintiffs environment

including but not limited to their drinking water.

        96.       Studies show that exposure to PFAS have the. capacity to cause testicular cancer,

kidney cancer, liver cancer, autoimmune disorders, endocrine disorders, genetic damage,




5027241.1
Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 15 of 31 PageID: 15




developmental birth defects to fetuses, developmental defects to breastfed babies, reduced

vaccine response, increased cholesterol, and increased liver enzymes.

        97.    Plaintiffs Theresa and William Slusser, Individually have also suffered damages

in their derivative capacity as parents and natural guardians of their son Alexander.

        98.    Defendants' misconduct, (both individually and collectively) and the resulting

wrongful exposures, proximately caused Plaintiffs' injuries and damages as described above.

        99.    As a consequence, each Defendant is individually and jointly and severally liable

to Plaintiffs for both compensatory and punitive damages.

                                             CLAIMS

                                       Count 1: Negligence

                Plaintiffs v. All Defendants (Including John Doe Entities #1-10)

        100.    Plaintiffs incorporate the allegations contained in all preceding paragraphs as if

fully restated herein.

        101.    Defendants knew or should have known that the use ofPFAS and/or discharge of

PFAS and other chemicals into the air, soil, groundwater and drinking water are hazardous to

human health and the environment.

        102.    Defendants further knew or should have known that it was unsafe and/or

unreasonably dangerous to discharge PFAS and other chemicals into the environment in close

proximity to surrounding residential communities, including Plaintiffs'.

        103.    Defendants DuPont, Chemours, Solvay, Arkema, and John Doe Entities #1-10

had a duty to take all reasonable measures to ensure that PFAS and other chemicals would be

effectively contained and not discharged into the surrounding environment.




5027241.1
Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 16 of 31 PageID: 16




        104.   Defendants DuPont, Chemours, Solvay, Arkema, and John Doe Entities #1-1 0

had a duty to operate and manage their facilities and its related wastes in such a way as to not

create a nuisance or dangemus condition that could cause injury or damage to human health and

the environment.

        105.   Defendants DuPont, Chemours, Solvay, Arkema, and John-Doe Entities #1-10

further had a duty to ensure that the manufacturing processes they chose to employ did not

unreasonably endanger the drinking water relied upon by residents in the surrounding

community, including Plaintiffs.

        106.   Defendants DuPont, Chemours, Solvay, Arkema, and John Doe Entities #1-10

breached the above-stated duties by unreasonably disposing of PFAS and other chemicals in a

manner which made it foreseeable that they would enter the environment, specifically but not

limited to the groundwater, exposing nearby residents who relied upon the groundwater for their

drinking water supply, including Plaintiffs.

        107.   Defendant 3M had a duty to warn users of their PFAS and other relevant products

of the dangers of releasing PFAS and other relevant products into the environment.

        108.   Defendant 3M breached the above-stated duty by failing to adequately warn and

provide sufficient instructions to purchasers such as Defendants Solvay, Arkema, DuPont,

Chemours, and John Doe Entities #1-1 0, to avoid discharging PFAS and other relevant products

into the environment where it was likely to enter the environment including the soil, air, and

water including groundwater and be inhaled; absorbed and/or ingested by residents in

surrounding communities, including Plaintiffs.




5027241.1
Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 17 of 31 PageID: 17




        I 09.      Defendant 3M further breached a duty by neglecting to inform itselfof the

improper manner in which its purchasers, including the other Defeni:lants mishandled highly

toxic 3M products.

        II 0.      As a direct and proximate result of these acts and omission, Defendants

individually and collectively wrongfully caused the enviromnent to be contaminated with PFAS

and other toxins, thereby exposing Plaintiffs to these chemicals and substances, and causing

injury to them as described above.

        Ill.       All Defendants contributed to the contamination of the enviromnent with PFAS

and other harmful substances, and all subsequently contributed to Plaintiffs' exposure to these

chemicals, thereby causing injury to them.

        112.       The acts and omissions of Defendants were negligent, and as a result, Plaintiff

Alexander Slusser has suffered and/or will in the future suffer damage in the form of bodily

injury, emotional distress, economic loss, medical expenses and was otherwise damaged, for

which Defendants are liable. Similarly, Plaintiffs Theresa and William Slusser have suffered

derivative damages for which Defendants are liable.

        WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants for

compensatory and non-compensatory damages, together with interest, costs, attorneys' fees, and

all such other relief as the Court deems proper.

                             Count II: Gross Negligence and ·Recklessness

                   Plaintiffs v. All Defendants (Including John Doe Entities #1-10)

            113.   Plaintiffs incorporate the allegations contained in all preceding paragraphs as if

fully restated herein.




5027241.1
Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 18 of 31 PageID: 18




        114.   At all relevant times, Defendants, as detailed above, committed acts and

omissions with.respect to PFAS and other chemicals with actual malice and/or with a wanton

and willful disregard of persons who foreseeably might be harmed by those acts or omissions

and/or with gross negligence.

        115.    Specifically, Defendants caused, permitted, and allowed- the release of PFAS and

other dangerous toxins into the environment including the air, water, and soil, including the

drinking water of Plaintiffs, constituting an entire want of care and a conscious indifference to

the rights, welfare, safety, and health of Plaintiffs, such that Defendants' acts constitute gross

negligence or reckless, willful or wanton misconduct.

        116.    Such conduct was motivated by greed in an effort to maximize profit with

disregard to their duties and responsibilities to the public and to Plaintiffs.

        117.    All Defendants contributed to the contamination of the environment with PFAS

and other toxins, and all subsequently contributed to Plaintiffs' exposure to these chemicals,

thereby causing injury to them and their property.

        118.    Defendants' conduct involved deliberate acts or omissions with knowledge of a

high degree of probability of harm to the Plaintiffs and an attendant reckless indifference to their

health, safety, and welfare.

        119.    Defendants' conduct demonstrated a willful and wanton, malicious and reckless

disregard of the rights of Plaintiffs so as to warrant the imposition of punitive damages.

        WHEREFORE, Plaintiffs-request tnat this Court enter judgment against Defendants for

compensatory and non-compensatory damages, and punitive damages, together with interest,

costs, attorneys' fees, and all such other relief as the Court deems proper.




5027241.1
Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 19 of 31 PageID: 19




                                      Count III: Private Nuisance

Alexander Slusser, By His Parents and Natural Guardians Theresa and William Slusser v.
            Solvay, Arkema, DuPont, Chemours & John Doe Entities #1-10

        120.       Plaintiffs incorporate the allegations contained in all preceding paragraphs as if

fully restated herein.

        121.       Defendants acts and omissions with respect to the release of PF AS and other

toxins in the environment resulted in the contamination of the air, soil, and water, including but

not limited to Plaintiffs water supply, and have thus unreasonably interfered with Plaintiffs' use

and enjoyment of their property, invading the home and body of Plaintiff, Alexa.'lder Slusser.

        122.       Defendants acts and omissions with respect to the release of PFAS and other

toxins has made Plaintiffs water supply unfit for consumption and other domestic purposes.

        123.       Defendants' unreasonable interference with the use and enjoyment of Plaintiffs

property .constitutes a continuous invasion of her rights.

        124.       Defendants, Solvay, Arkema, DuPont and Chemours all contributed to the

contamination of the environment with PFAS and other toxins, and all substantially contributed

to a private nuisance on Plaintiff.

        WHEREFORE, Plaintiff requests that this Court enter judgment against Defendants for

compensatory and non-compensatory damages, together with interest, costs, attorneys' fees, and

all such other relief as the Court deems proper.

                                       Count IV: Public Nuisan{:e

 Alexander Slusser, By His Parents and Natural Guardians Theresa and-William Slusser v.
             Solvay, Arkema, DuPont, Chemours & John Doe Entities #1-10

            125.   Plaintiffs incorporate the allegations contained in all preceding paragraphs as if

fully restated herein.




5027241.1
Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 20 of 31 PageID: 20




        126.    Defendants' conduct detailed above unreasonably interfered with a right common

to the general public, including the public's right to be free from enviromnental contamination in

the air it breathes and water it drinks, and in which its members bathe, shower, and swim.

        127.    Defendants' conduct detailed above unreasonably and significantly interfered

with the public health and public safety by contaminating water, soil, and air with toxic and

carcinogenic chemicals.

        128.    Defendants' conduct was of a continuing nature, and/or produced a long-lasting

effect, and Defendants knew and/or had reason to know that it would have a significant effect on

the public's rights.

        129.    Plaintiff, Alexander Slusser, suffered harm of a kind different from that suffered

by other members of the public exercising the right common to the general public that was the

subject of interference.

        130.    Defendants' acts and omissions with respect to the release ofPFAS and other

toxins in the enviromnent including the air, soil, and water resulted in the contamination of

Plaintiffs home and private water supply.

        131.    Defendants'·uureasonable interference with the use and enjoyment of Plaintiffs

property constitutes a continuous invasion of her rights.

        132.    Defendants, Solvay, Arkema, DuPont and Chemours all contributed to the

contamination of the enviromnent with PFAS and other toxins, and all subsequently contributed

to the public nuisance imposed on Plaintiff.

        133.    Defendants' creation of a continuing public and/or private nuisance has damaged

Plaintiff in the fonn of bodily injury, emotional distress, and other damages all of a type not

common to the general public, for which Defendants are liable.




5027241.1
Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 21 of 31 PageID: 21




        WHEREFORE, Plaintiff requests that this Court enter judgment against Defendants for

compensatory and non-compensatory damages, together with interest, costs, attorneys' fees, and

all such other relief as the Court deems proper.

                               Count V: Past and Continuing Trespass

Alexander Slusser, By His Parents and Natural Guardians Theresa and William Slusser v.
            Solvay, Arkema, DuPont, Chemours & John Doe Entities #1-10

        134.       Plaintiffs incorporate the allegations contained in all preceding paragraphs as if

fully restated herein.

        135.       As related above, Alexander Slusser, by his Parents and Natural Guardians

Theresa and William Slusser, is the owner and/or possessor of real property and resides on that

property.

        136.       Defendants negligently, recklessly, and/or intentionally failed to properly control,

apply, use and/or dispose of PFAS and other toxins resulting in its discharge into the

environment entering, invading, intruding, and injuring the rights of Plaintiff to possess and

enjoy her property.

           137.    Plaintiff has not consented and does not consent to the contamination alleged

herein, and Defendants knew or reasonably should have known that Plaintiff would not consent

to such.

           138.    Defendants, Solvay, Arkema, DuPont and Chemours all contributed to the

contamination of the environment with PFAS and other toxins, and all subsequently contributed

to the past and continuing trespass imposed on Plaintiff.

            139.   As a direct and proximate result of Defendants' acts and omissions as alleged

herein, the soil and drinking water wells on Plaintiff's property has been contaminated with




5027241.1
Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 22 of 31 PageID: 22




PF AS, causing significant personal injuries and damage, including actual, .consequential, and

nominal damages as described above.

        WHEREFORE, Plaintiff requests that this Court enter judgment against Defendants for

compensatory and non-compensatory damages, together with interest, costs, attorneys' fees, and

all such other relief as the Court deems proper.

                    Count VI: Strict Liability (Abnormally Dangerous Activities)

      Plaintiffs v. Solvay, Arkema, DuPont, Chemours, 3M & John Doe Entities #l-10

        140.       Plaintiffs incorporate the allegations contained in all preceding paragraphs as if

fully restated herein.

        141.       At all relevant times, Defendants Solvay, Arkema, DuPont, Chemours, 3M and

John Doe Entities # 1-10 sold, disposed of, discharged, and emitted hazardous substances from

their facilities which they owned, controlled, and operated.

        142.       As a result of Defendant 3M selling and Defendants Solvay, Arkema, DuPont,

Chemours and John Doe Entities # 1-1 0 discharging such substances from their sites, the

groundwater under Plaintiffs' property was contaminated with.hazardous substances, creating

actual harm to Plaintiffs.

        143.       The manufacturing, utilization, disposal, and discharge of PFAS and other

chemicals constitute abnormally dangerous activities that introduce an unusual danger in the

community.

        144.       Defendants' activities in selling, manufacturing, utilization, disposal, and

discharge of these products presented a high degree of risk of harm to the person, land, and/or

chattels of others.

            145.   It was likely that the harm resulting from Defendants' activities would be great.




5027241.1
Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 23 of 31 PageID: 23




        146.       The exercise of reasonable care does not eliminate the risk of harm posed by

Defendants' activities.

        147.       Defendants' activities are not a matter of common usage in the areas in which

they were carried out.

        148.       Defendants' activities were inappropriate to the locations in which they were

carried out.

        149.       The dangerous attributes of and risk posed by Defendants' activities outweighed

their value to the community.

        150.       The manufacturing, utilization, disposal, and discharge ofthese products are not

matters of common usage in the areas where these activities were carried out.

        151.       At all relevant times, the risk of the Defendants' abnormally dangerous activities

outweighed the value to the community.

        152.       Defendants' acts and omissions in selling, manufacturing, utilizing, disposing,

and discharging hazardous chemicals proximately caused the contamination to Plaintiffs'

properties and injuries to Plaintiffs, making them strictly liable for the harm caused by such

contamination.

        153.       Defendants Solvay, Arkema, DuPont, 3M and Chemours all foreseeably

contributed to the contamination of the environment with PFAS and other toxins, and all

subsequently contributed to Plaintiffs' exposure to these chemicals, thereby causing injury to

them.

            154.   As a direct and proximate result of Defendants' discharges of hazardous

substances and contaminants, Plaintiffs have and will continue to suffer damages.




5027241.1
Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 24 of 31 PageID: 24




        WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants for

compensatory and non-compensatory damages, together with interest, costs, attorneys' fees, and

all such other relief as the Court deems proper.

                              Count VII: Strict Liability (Failure to Warn)

                               Plaintiffs v. 3M &John Doe Entities #1-10

        155.        Plaintiffs incorporate the allegations contained in all preceding paragraphs as if

fully restated herein.

        156.        Defendant 3M developed, tested, assembled, manufactured, packaged, labeled,

prepared, distributed, marketed, and/or supplied PFAS and other relevant products for sale and

sold such products to Defendants DuPont, Chemours, Solvay, Arkema, and John Doe Entities

# 1-10 in the ordinary course oftheir businesses.

        157.        Upon information and belief, Defendants DuPont, Chemours, Solvay, Arkema,

and John Doe Entities #1-10 utilized the PFAS chemicals and other toxins supplied by Defendant

3M in a reasonably foreseeable and intended manner.

        158.        The PF AS and other relevant products sold by Defendant 3M were unreasonably

dangerous to residents of surrounding communities, including Plaintiffs, without adequate

warnings and instructions to prevent discharge of PFAS and other toxins into the environment

and accumulation inside the bodies of residents in sunounding communities, including Plaintiffs.

            1-59.   Defendant 3M knew or should have known that the PFAS and other products they

sold would be discharged into the environment and cause contamination of the water supply of

residents and accnmulation in the blood serum of residents living in the sunounding

communities, including Plaintiffs.




5027241.1
Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 25 of 31 PageID: 25




        160.   Defendant 3M failed to advise Plaintiffs as well as Defendants Solvay, Arkema,

DuPont, Chemours, and John Doe Entities #I -10 which were purchasers, users or those

foreseeably exposed, to their PFAS and other toxic products about the risks these products posed

to foreseeable third parties, such as -"Plaintiffs, and about techniques that could be employed to

reduce or eliminate these risks.

        161.   Defendant 3M had actual knowledge of the health hazards associated with PFAS

and other toxic exposures through both animal studies conducted by researchers employed or

contracted by such Defendants and though experience with Defendant's own workers, but, upon

infmmation and belief, failed to share such infmmation with purchasers, users or those

foreseeably exposed to their products, including Plaintiffs, Defendants, DuPont, Chemours,

Solvay, Arkema, and John-Doe Entities #1-10, or with governmental agencies.

        162.   Defendant 3M acted with reckless indifference to the health and safety of

residents in surrounding communities where its PFAS and other relevant products were used by

failing to provide adequate warnings of the known dangers of such products when discharged

into the environment and ingested by nearby residents, such as Plaintiffs.

        163.   Defendant 3M had a duty to warn users of their PFAS products and other toxic

products of the dangers of releasing PFAS into the environment.

        164.   Defendant 3M breached the above-stated non-delegable duty by failing to

adequately warn and provide sufficient instructions to purchasers such as Defendants, Solvay,

Arkema, DuPont, Chemours, and John Doe Entities #1-1 0, to avoid discharging PF AS and other

toxins into the environment where it was likely to enter groundwater and be ingested_ by residents

in surrounding communities, including Plaintiffs.




5027241.1
Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 26 of 31 PageID: 26




        165.       As a direct and proximate result of Defendant 3M's acts and omissions, Plaintiffs

have and will continue to suffer damages.

        WHEREFORE, Plaintiffs request that this Court enter judgment against Defendant for

compensatory and non-compensatory damages, together with interest, costs, attorneys' fees, and

all such other relief as the Court deems proper.

                            Count VIII: Strict Liability (Defective Design)

                              Plaintiffs v. 3M & John Doe Entities #1-10

        166.       Plaintiffs incorporate the allegations contained in all preceding paragraphs as if

fully restated herein.

        167.       Defendant 3M designed, manufactured, and sold PFAS and other toxins that were

used at the Chambers Works and West Deptford facilities and elsewhere by Defendants DuPont,

Chemours, Solvay, Arkema and John Doe Entities #1-10.

        168.       As a manufacturer and seller ofPFAS and other toxins, Defendant 3M had a duty

to make and sell products that are reasonably fit, suitable, and safe for their intended or

reasonably foreseeable uses.

            16~.   Defendant 3M owed that duty to direct users of its products, to reasonably

foreseeable users of its products, and also to any person who might reasonably be expected to

come into contact with these products, such as Plaintiffs.

            170.   Defendant 3M's PFAS products were used in a reasonably foreseeable manner

and without substantial change in the condition of such products and were defective and unfit for

their reasonable use.

            171.   Defendant 3M knew or should have known that use of its PFAS and other toxic

products used by Defendants DuPont, Chemours, Solvay, Arkema, and John Doe Entities #1-10




5027241.1
Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 27 of 31 PageID: 27




would result in the spillage, discharge, and/or release .of PF AS and other toxins into the

environment and would contaminate the environment including the groundwater, air, soil, and

drinking water of surrounding communities, including Plaintiffs'.

        172.        Defendant 3M knew or should have known that its PFAS and other toxic products

would eventually come into contact with and harm residents in surrounding communities,

including Plaintiffs.

        173.        Defendant 3M's PFAS products were defective in design and unreasonably

dangerous because, among other things:

        a.          PFAS and other toxins cause extensive and persistent contamination when used in

        a reasonably foreseeable and intended marmer; and

        b.          PFAS- and other toxic contamination in the environment, including the air, soil,

        and groundwater, which are the sources of drinking water to citizens in the surrounding

        communities, including Plaintiffs, poses significant threats to their health, safety, and

        welfare.

        174.        At all relevant times, Defendant 3M's PFAS and other toxic products which they

designed, manufactured, and sold were dangerous to an extent beyond that which would be

contemplated by the ordinary consumer.

            17 5.   The foreseeable risk to public health and welfare, including that of Plaintiffs',

posed by Defendant 3M's PFAS and otherproducts outweighed the cost to Defendant 3M of

reducing or eliminating such risk.

            176.    Defendant 3M knew or should have known about reasonably safer and feasible

alternatives to PFAS and other toxins.




5027241.1
Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 28 of 31 PageID: 28




        177.   As a direct and proximate result of Defendant 3M's acts and omissions, Plaintiffs

have and will continue to suffer damages.

        WHEREFORE, Plaintiffs request that this Court enter judgment against Defendant for

compensatory and non-compensatory damages, together with interest, costs, attorneys' fees and

all such other relief as the Court deems proper.

                                  Count IX: Punitive Damages

                Plaintiffs v. All Defendants (Including John Doe Entities #l-10)

        178.    Plaintiffs incorporate the allegations contained in all preceding paragraphs as if

fully restated herein.

        179.    At all material times hereto, Defendants knew or should have known that their

PFAS and other toxic chemicals would contaminate the.environment including the air, soil, and

groundwater and contaminate the drinking water of residents in surrounding communities,

including Plaintiffs.

        180.    At all material times hereto, Defendants knew or should have known that PFAS

and other chemicals were hazardous substances and the reckless, and/or wanton and willful

discharge of those chemicals into the environment and surrounding communities would

eventually reach Plaintiffs' property, soil, air, and drinking water wells thus exposing them to

high and injurious concentrations of the hazardous chemicals.

        181.    At all material times hereto, Defendants knew or should have known of the health

and environmental impacts ofPFAS and other toxins for decades but continued to use them in

products and release them into the environment.

        182.    At all material times hereto, Defendants knew that PFOA and PFOS and other

toxins were harmful to people and the environment based on its own studies.




5027241.1
Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 29 of 31 PageID: 29




        183.       At all material times hereto, despite actual or constructive knowledge of its

chemicals' toxicity to humans and the environment, Defendants proactively sought to conceal

that information from the public.

        184.       At all material times hereto, despite actual or constructive knowledge of its

chemicals' toxicity to humans and the environment, Defendants proactively misrepresented the

chemicals' hazardous properties, including knowingly and purposefully withholding material

information from regulators and· governmental agencies.

        185.       At all material times hereto, even after Defendants acquired actual knowledge that

it was causing groundwater, soil, air, and drinking water contamination and thus exposing nearby

residents to its PFAS and other toxic chemicals, including Plaintiffs, Defendants continued their

operations and continued discharging the hazardous chemicals into the environment and

exposing residents in surrounding communities, including Plaintiffs, in reckless and conscious

disregard for the serious health and safety risks associated with such exposure.

        186.       At all material times hereto, Defendants committed acts and omissions with

respect to PFAS and other toxins with actual malice and/or with a wanton and willful disregard

of persons who foreseeably might be harmed by those acts or omissions.

            187.   At all materia! times hereto, Defendants knowingly, continuously, and with

conscious indifference to the rights of residents in sun·ounding communities, including Plaintiffs,

to have access to clean air, soil, water, and drinking water, caused, allowed, or permitted the

discharge oflarge quantities of PFAS into the emdronment, air, soil, and groundwater, had no

justification for doing so, and made no effective effort to alleviate the problem.

            188.   Such conduct was motivated by greed and taken in deliberate and knowing

disregard of their duties to Plaintiffs and all similarly situated individuals.




5027241.1
Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 30 of 31 PageID: 30




         189.   Defendants' acts and omissions as set forth in the preceding paragraphs

demonstrate their reckless and conscious disregard the health, safety, welfare, homes, and

property values of residents in the community, including Plaintiffs.

         190.   As a direct and proximate result of Defendants' conscious and deliberate

disregard for the health, safety, welfare, homes, and property values of residents in surrounding

communities, including Plaintiffs, Plaintiffs suffered and continue to suii:er severe and

permanent personal injuries and other damages, both economic and noneconomic, as set forth

above.

         191.   The aforesaid conduct of Defendants was committed with knowingly, conscious,

and deliberate disregard for the rights and safety of residents in surrounding communities,

including Plaintiffs, thereby entitling them to punitive damages in an amount appropriate to

punish Defendants and deter them from similar conduct in the future.

         192.   Defendants' actions showed willful misconduct, malice, fraud, wantonness,

and/or oppression, and demonstrates conscious indifference to the consequences.

         WHEREFORE, 1'laintiffs request that this Court impose punitive damages upon

Defendants, together with interest, costs, attorneys' fees and all such other relief as the Court

deems proper.

                                   DEMAND FOR JURY TRIAL

         Plaintiffs hereby demand a trial by jury on all issues so triable.

                             DESIGNATION OF TRiAL COUNSEL

         Steven Phillips, Esq. is hereby designated as trial counsel on behalf of Plaintiffs.

                       CERTIFICATION PURSUANT TO L.CIV.R. 11.2

         The undersigned counsel certify that, with the following exceptions, the matter m

controversy is not the subject of any other action pending or contemplated:


5027241.1
Case 1:20-cv-11393-NLH-KMW Document 1 Filed 08/25/20 Page 31 of 31 PageID: 31




        1.      John Giordano et al. v. Solvay Specialty Polymers, USA, et al., C.A., No.
                1:19-cv-21573, which is venued in the Camden Vicinage; and

        2.      Kimberly Bond et al. v. Solvay Specialty Polymers USA, LLC, et al. C.A. No.
                1:20-cv-08487, which is venued in the Camden Vicinage.

        The undersigned counsel further certify that we are aware of no other parties who should

be joined in this matter at this time.

                                         PIDLLIPS & PAOLICELLI, LLP
                                         Attorneys for Plaintiffs


                                BY:      s/ Steven Phillips
                                         Steven Phillips, Esq.


                                         SZAFERMAN LAKIND BLUMSTEIN
                                            &BLADER,
                                         Attorneys for Plaintiffs


                                BY:      s/ Arnold Lakind
                                         Arnold Lakind, Esq.


                                BY:      s/ Robert Lytle
                                         Robert Lytle, Esq.


Dated: August 25, 2020




5027241.1
